Name: Commission Regulation (EC) No 589/2001 of 26 March 2001 modifying Regulation (EC) No 2874/2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32001R0589Commission Regulation (EC) No 589/2001 of 26 March 2001 modifying Regulation (EC) No 2874/2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China Official Journal L 086 , 27/03/2001 P. 0029 - 0029Commission Regulation (EC) No 589/2001of 26 March 2001modifying Regulation (EC) No 2874/2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1) as last amended by Regulation (EC) No 2474/2000(2), and in particular Article 7 thereof,Whereas:(1) In the Annex to Commission Regulation (EC) No 2874/2000(3), the figure indicating the authorised transfer between the quantitative limits of textiles and clothing products originating in the People's Republic of China was incorrect. Therefore, the said Regulation should be modified to include the correct amount.(2) That modification should apply to the quota year 2000.(3) The measure provided for in this Regulation is in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2874/2000 is modified by replacing "91970 kilograms" by "183940 kilograms".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the date of entry into force of Regulation (EC) No 2874/2000.It shall apply to the quota year 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 286, 11.11.2000, p. 1.(3) OJ L 333, 29.12.2000, p. 52.